THE    ATTOIWEY        GENERAL
                                 OF   TEXxU.4

                                  mty 24, 1988




    Honorable  Jack Skeen, Jr.            Opinion   No.   (JM-909)
    Criminal District Attorney
    Smith County Courthouse              Re:   Whether a member   of   a
    Tyler, Texas 75702                   board of directors  of a water
                                         control and improvement   dis-
                                         trict must reside in the dis-
                                         trict    (RQ-1134)

    Dear   Mr.    Skeen:

          You have asked whether a person must reside within            the
    territory   encompassed    by the Smith County Water Control        and
    Improvement    District No. 1 (the District)       to be eligible    for
    election as a district       director.    The District was     created
    in 1961 pursuant     to   article XVI, section      59, of the    Texas
    Constitution.     Water control     and improvement    districts    are
    general law districts       governed by chapter      51 of the    Water
    Code.    Provisions   regarding    qualifications    and election     of
    district   directors    are found in    subchapter   C of chapter     51
    of the Water Code.

          In accordance with  section 51.073 of   the Water           Code,
    the District elects five directors  to serve staggered           terms.
    Section 51.072 of the Water Code provides   as follows:

                 To be qualified   for election as a director,   a
                 person must be a resident of the state,       own
                 land subject to taxation    in the district,  and
                 be at least 21 years of age.
                 (Emphasis added.)

    Thus, with respect       to residency  of directors, the Water     Code
    requires only that       they be residents  of the state.

          You ask,    however, whether    the residency      requirements
P   found in section 141.001(a)(5)      of the Election     Code apply to
    candidates   for   director    of the   District.     Your    question
    specifically   concerns the applicability        in this context     of
    the requirement    that a person    reside in the territory        from
    which the    office    is   elected -- in this     case,   the   water
    district.



                                       p. 4514
Honorable     Jack        Skeen,    Jr.   - Page   2     (J&909)




        Section       141.001      of the Election        Code     states    in relevant
part:

                (a) To be eligible to be a candidate  for,
            or elected or appointed to, a public elective
            office in this state, a person must:

                  (1)         be a United    States    citizen;

                (2) be 18 years~ of age or  older                      on     the
            first day of   the term to be  filled                      at     the
            election  . . . ;

                (3) have   not  been  determined  mentally
            incompetent  by a final judgment of a court:

                (4) have not been finally convicted                         of   a
            felony from  which the   person has  not                         been
            pardoned  or   otherwise  released  from                           the
            resulting disabilities;

                (5) have resided continuously    in the state
            for 12 months and in the territory     from which
            the   office   is   elected    for   six   months
            immediately  preceding   the [candidates'  filing
            deadline]:

                  .   .   .    .

                (6)  satisfy   any              other  eligibility   re-
            quirements  prescribed              by law for the office.

                (b) A statute                outside this   code        super-
            sedes Subsection                (a) to   the extent        of   any
            conflict.

                (c) Subsection      (a) does   not apply to     an
            office for which      the federal     or state    con-
            stitution   or   a statute      outside   this    code
            prescribes     exclusive    eligibility      reguire-
            ments.    (Emphasis added.)

      Subsection   (b)    of   section    141.001   provides      that   a
statute outside the Election Code,           such as the Water      Code,
supersedes   subsection      (a) to    the extent   of any     conflict.
Thus, the    question    we must     decide    is whether     the   Water
Code's specific provision       that to be qualified      for   election
as a director      of a water       district    a person    must    be   a
resident   of the   state, conflicts      with   the Election      Code's
general provision     that to    be elected to     a public office       a



                                               p. 4515
     Honorable   Jack   Skeen,   Jr.   - Page   3   (JK-909)




     person must  have   resided  continuously  in  the             state    for
     twelve months and in the territory   from which the            office    is
     elected for six months.

           Under one view,      the Election Code       provision    does     not
     conflict with the Water Code, but merely supplements               it.    An
     example of such      reasoning    is found    in Brown v.      Patterson,
     609 S.W.2d 287 (Tex. Civ. App. - Dallas 1980, no writ).                   In
     Brown the    court    reconciled     the    Election     Code's    general
     six-month   durational    residence     requirement    with a     specific
     statute governing     the   election of      school trustees.         While
     the   specific    statute    required     residency      in   the   school
     district,   it had no durational      requirement.      The court found
     no conflict,    harmonized   the two provisions,       and imposed      the
     Election    Code's    durational      residence      requirement.         If
     similar reasoning     were applied to the question of           residency
     requirements    for water district directors,         the result      would
     be that in order to be       a director,     a person would not        only
     have to be a resident of the state, as required by the Water
     Code, but he would also have to have been a resident               of   the
     state for    twelve months      prior    to the    candidates'      filing
     deadline,    as   required     by   section     141.001(a)(5)      of   the
     Election   Code.
.-
           In   our   view,   however,     the   reasoning     of   Brown    is
     inapposite    to the   question of     whether a person       must be     a
     resident of the district,       as distinguished     from how long      he
     must have resided in the state.         In establishing      a district
     residency   requirement,     the Election     Code does      not   merely
     supplement    the Water    Code, but instead      conflicts    with    it.
     The express mention      of one person,      thing, consequence,        or
     class is equivalent     to an    express exclusion     of all     others.
     State v. Mauritz-Wells      Co., 175 S.W.2d 238, 241 (Tex. 1943).
     Put   another    way,    a   statute's      inclusion    of      specific
     limitations    excludes all other limitations       of the same tvoe.
     Guinn v. State,      696 S.W.2d 436, 438 (Tex.      APP. - Houston
     [14th Dist.] 1985, no writ).

           When the legislature       provides   in a specific    statute for
     a residency   requirement      and in     a general    statute for     the
     duration   of   a   residency     requirement,      as  in Brown,      the
     general statute       can be   read as     supplementing    the   special
     statute.    However, when the legislature         addresses     residency
     limitations   by providing     in a specific statute only that            a
     person must     be a resident        of the    state, then    a general
     statute that requires residency         in   a district must be       read
     as conflicting.        Moreover,    when    the   requirement     that    a
     director need only be a resident of the state is followed by
     a requirement     that   the director own       land in the     district,




                                          p. 4516
                                                                                 I
Honorable     Jack   Skeen,   Jr.   - Page   4     (JM-909)




that juxtaposition       suggests that       the    legislature   rejected   a
district  residency      requirement.1

      Having found      that section       51.072    of the    Water    Code
supersedes    section 141.001(a)       of the Election      Code, we    must
determine     whether     section     51.072    violates     article    XVI,
section 14, of the        Texas   Constitution,     which   requires    that
all district     officers   shall     reside within their        districts.
The short and easy answer          is no.    Article XVI, section        14,
i's not applicable     to officers of districts         created under the
authority     of   article     XVI,     section     59,   of    the    Texas
Constitution.      Walton     v. Brownsville      Naviaation      District,
181 S.W.2d 967, 969 (Tex. Civ. App. - San Antonio                1944, writ
ref'd); Kaufman Countv Levee Imnrovement             District No. 10 v.
Natiom1    Life Insurance      Co     171 S.W.2d 188, 189 (Tex.         Civ.
APP.  -  Dallas   1943,   writ  &la).

                               SUMMARY

               The    district   residency     requirement       of
            section 141.001(a)(5)       of the   Election     Code
            conflicts   with   section 51.072      of the    Water
            Code.    Pursuant to section 141.001(b)       of   the
            Election     Code,  the   Water    Code    therefore
            supersedes    the  Election   Code.     A  candidate
            for the    office   of   director    of   the    Smith
            County Water Control and Improvement        District
            No. 1 need not be a resident of the district.




       1. One brief provided        to us reviewed the acts of           the
69th   legislature      and   the   70th    legislature.        Those    two
legislatures    enacted     laws   authorizing      creation     of   three
general law     districts     and over     seventy    conservation       and
reclamation    districts.     In   each instance specific         director
qualifications    were provided,      some   in direct conflict        with
those of    the Election      Code.     The variations       in   director
qualifications      suggest    that     the    legislature       sometimes
tailors qualifications        to different      situations.      In   doing
so, the legislature       continues    on occasion      to use    district
property   ownership    as an    alternative    to district      residency
as a director    qualification.       See,   e.s., Acts of 1987,         ch.
993, § 7(d).       As a practical      matter,     some districts       must
have non-resident     landowner    directors    at the outset       because
there are     few or    no residents      living in     the   undeveloped
district.




                                         p. 4517
    Honorable   Jack   Skeen,   Jr.    - Page     5 (JM-909)




                                                   JIM      MATTOX
                                                   Attorney  General   of Texas

    MARY KELLER
    First Assistant     Attorney      General

    LOU MCCREARY
    Executive  Assistant     Attorney     General

    JUDGE ZOLLIE STEAKLEY
    Special Assistant  Attorney         General

    RICK GILPIN
    Chairman,  Opinion     Committee

    Prepared by F. Scott McCown
    Assistant Attorney  General




P




                                          p. 4518